Citation Nr: 1540882	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  14-11 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tomah, Wisconsin


THE ISSUE

Entitlement to payment or reimbursement of the cost of unauthorized medical services provided to the Veteran by the Shawano Medical Center from July 21, 2013 to July 22, 2013.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel





INTRODUCTION

The Veteran served on active duty from October 2004 to July 2005, August 2006 to December 2006, and June 2009 to October 2009, with additional service in the Army National Guard.  He is the recipient of the Combat Medical Badge and the Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Tomah, Wisconsin.

(The issue of entitlement to service connection for hypertension will be addressed in a separate Board decision).


FINDINGS OF FACT

1.  The Veteran received private emergency department treatment from July 21, 2013 to July 22, 2013.

2.  The medical care that the Veteran received from July 21, 2013 to July 22, 2013 was not authorized by VA. 

3.  The Veteran is ineligible for reimbursement under 38 U.S.C.A. § 1728.

4.  At the time of the medical treatment at the private medical facility from July 21, 2013 to July 22, 2013, the Veteran had coverage under a health-plan contract (i.e., United Healthcare) for payment or reimbursement of expenses incurred secondary to such care.





CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred at Shawano Medical Center from July 21, 2013 to July 22, 2013 are not met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.52, 17.120, 17.1000-1008 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The VCAA does not apply in the instant case, as the relevant facts necessary for the determination to be made (i.e., the nature of the treatment the Veteran received, the nature of the Veteran's service-connected disabilities) are not in dispute, and whether the Veteran is entitled to payment or reimbursement for the medical expenses in question is wholly a matter of interpretation of the pertinent statute and the regulatory provisions based on that statute.  The U.S. Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  In any event, the Veteran was issued proper VCAA notice in a September 2013 letter, which provided notice of the information and evidence necessary to support his claim.





II. Analysis

In this matter, the Veteran is seeking the reimbursement of the cost of medical care provided to him at the Shawano Medical Center from July 21, 2013 to July 22, 2013.

A review of the records demonstrates that the Veteran, who had a history of kidney stones, sought treatment for right flank pain at the Shawano Medical Center emergency department on July 21, 2013.  Emergency department treatment records note that the Veteran's pain was not well-controlled, even with intravenous narcotics.  As such, he was admitted for pain control and a possible urology consultation, if the suspected kidney stone did not pass.  A computerized tomography (CT) scan confirmed the presence of a kidney stone.  Five hours after admission, the Veteran had "sudden and complete relief of pain, presumably because the stone had passed."  He was discharged on July 22, 2013.

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  See 38 U.S.C.A. § 1703(a) (West 2014).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services not previously authorized.  See 38 U.S.C.A. § 1728(a) and the Veterans Millennium Healthcare and Benefits Act, 38 U.S.C.A. § 1725; see also Hennessey v. Brown, 7 Vet. App. 143 (1994).

Here, there is no evidence to suggest, nor does the Veteran contend, that his private medical treatment was authorized by VA.  Rather, he argues that he is entitled to reimbursement for unauthorized non-VA emergency treatment under the provisions of the Veterans Millennium Healthcare and Benefits Act.

The Board initially notes that 38 U.S.C.A. § 1728(a) provides that VA may pay or reimburse veterans for medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran for an adjudicated service-connected disability, for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, or for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  38 C.F.R. § 17.120.  All three of these statutory requirements must be met before payment may be authorized.  Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

The Veteran does not contend, nor does the record show, that his July 2013 treatment was for a service-connected disability, or for a disability associated with a service-connected disability.  Moreover, he does not have a total disability permanent in nature from a service-connected disability.  The criteria for payment under 38 U.S.C.A. § 1728 are therefore not met.

Consequently, the only possible route to entitlement to unreimbursed medical expenses is pursuant to the Veterans Millennium Health Care and Benefits Act, under which payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders is available if certain conditions are met.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-17.1008.  To be eligible for reimbursement under the Millennium Act, a veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; 

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment; 

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and 

(h) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.

See 38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. § 17.1002 (2014).

All of these criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); Cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  In other words, failure to satisfy any of the criteria precludes VA from paying unauthorized medical expenses incurred at a private facility.

In this case, the criteria for reimbursement for private medical expenses under the provisions of 38 U.S.C.A. § 1725 and its implementing regulations are not met.  Crucially, subsection (f) of 38 C.F.R. § 17.1002 requires that the Veteran have no coverage under a "health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment."

With respect to this issue, 38 U.S.C.A. § 1725 was amended in February 2010.  See Pub. L. No. 111-137, § 1(a), (b), 123 Stat 3495 (2010).  However, the change in law was meant to address certain circumstances where a veteran had third-party insurance that would pay a portion of the costs associated with emergency treatment in a private facility but the veteran would be responsible for the remainder of the costs.  An example provided in the House report described where a veteran had minimal health insurance coverage through a state-mandated automobile insurance policy.  Prior to the change in the law, the minimal coverage would prohibit VA from covering any part of the expense.  See House Report 111-55, March 26, 2009. The change in the law removed 38 U.S.C.A. § 1725(f)(2)(E) which included automobile insurance carriers in the definition of a health-plan contract.  The amendments did not affect the previously established prohibition against VA paying or reimbursing for emergency medical treatment where a veteran had a health-plan contract in place as described above.

The provisions of 38 C.F.R. § 17.1002 provide that all of the listed conditions must be met in order to establish eligibility for payment or reimbursement of unauthorized medical expenses.  Included in the list of conditions is the requirement that the claimant have no coverage under a health-plan contract for payment, in whole or in part, for the emergency treatment.  38 C.F.R. § 17.1002(f).  Effective May 21, 2012, VA published a final rule in the Federal Register amending 38 C.F.R. § 17.1002 to conform to the 2010 statutory changes.  See 77 Fed. Reg. 23,615 (April 20, 2012).  In the Supplementary Information section, VA specifically addressed a commenter's suggestion that VA remove the term "or in part" from current § 17.1002(f).  VA noted that the 2010 statutory changes removed the term "or in part" from 38 U.S.C.A. § 1725(b)(3)(C) (pertaining to contractual or legal recourse against a third party) and that section 1725(b)(3)(B) (pertaining to a health-plan contract) had no such revisions.  VA stated, "[i]n other words, section 1725(b)(3)(B) requires that the veteran have 'no entitlement to care or services under a health-plan contract,' which means that any entitlement, even a partial one, bars eligibility under section 1725(b).  The current language of § 17.1002(f) clarifies the language of section 1725(b)(3)(B) by reiterating the veteran's liability for emergency treatment if such veteran has no health-plan contract "in whole or in part."

The Veteran has conceded that he does have third party health insurance.  See the notice of disagreement (NOD) dated April 2014.  This is corroborated by the medical bills from Shawano Medical Center, which show that United Healthcare is the Veteran's insurance provider.  Therefore, because the Veteran had coverage under a "health-plan contract" (i.e., United Healthcare) for the claimed in-patient treatment, he is not entitled to coverage under the provisions of 38 U.S.C.A. § 1725 and its corresponding regulations.

As the Board finds that the Veteran does not meet one of the criterion of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 (i.e., the Veteran has coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the treatment), reimbursement for any amount is prohibited, and the Board need not discuss further whether the Veteran meets any of the other criteria because the failure to meet one of criteria precludes payment.

Crucially, the record establishes that the Veteran was covered by a health-plan contract during the time period under consideration herein.  Accordingly, payment or reimbursement of the cost of unauthorized medical services provided to the Veteran from July 21, 2013 to July 22, 2013 is barred by law.  The claim must be denied.

While the Board is sympathetic to the Veteran, it is bound by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994); Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (noting that "[n]o equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress").


ORDER

Entitlement to payment or reimbursement of the cost of unauthorized medical service provided to the Veteran by Shawano Medical Center from July 21, 2013 to July 22, 2013 is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


